           Case 4:21-cv-02218 Document 1 Filed on 07/08/21 in TXSD Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

JACQUELINE A. WILLIAMS AND                               §
ROSALINE WEBSTER                                         §
                                                         §
                 Plaintiff,                              §
                                                         §
v.                                                       §            CIVIL ACTION NO. 4:21-cv-2218
                                                         §
HIRSCHBACH MOTOR LINES, INC.                             §
                                                         §
              Defendant.                                 §


        DEFENDANT HIRSCHBACH MOTOR LINES, INC.’S NOTICE OF REMOVAL


                                                    BACKGROUND

            1.         This is a personal injury action arising from a motor vehicle accident that occurred

in Harris County, Texas on November 8, 2020. 1 Plaintiffs Jacqueline A. Williams and Rosaline

Webster claim they suffered personal injuries as a result of the alleged negligence of Defendant.

                                                 STATE COURT ACTION

            2.         Plaintiffs Jacqueline A. Williams and Rosaline Webster filed suit against Defendant

Hirschbach Motor Lines, Inc. on June 10, 2021. The case was filed in the 190th Judicial District

Court of Harris County, Texas under cause number 2020-34895, case style Jacqueline A. Williams

and Rosaline Webster v Hirschbach Motor Lines, Inc. 2

                                                    JURISDICTION

            3.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a). Plaintiffs are citizens of the State of Texas. Defendant Hirschbach Motor Lines, Inc. is



1
    See Ex. C (Plaintiffs’ Original Petition).
2
    Id.
       Case 4:21-cv-02218 Document 1 Filed on 07/08/21 in TXSD Page 2 of 4




incorporated in the State of Iowa and maintains its principal place of business in the State of Iowa. 3

This is a civil action in which defendant is not domiciled in the same state as the plaintiffs.

        4.       Furthermore, under 28 U.S.C. § 1441(b)(2), defendant is not a citizen or resident of

Texas where this action was brought.

        5.       In Plaintiffs’ Original Petition, Plaintiffs seeks monetary relief of less than

$250,000.00. 4 It is facially apparent that the amount in controversy in this case exceeds $75,000.

Plaintiffs seek past and future medical expenses, physical pain, and pain and suffering. 5 Plaintiffs

did not attach a binding stipulation or affidavit to their Original Petition representing that they

would not seek recovery exceeding $75,000. Moreover, in their Original Petition, Plaintiffs did

not even allege that the amount in controversy does not exceed $75,000. Therefore, Defendant

shows by a preponderance of the evidence that the amount in controversy exceeds $75,000.

        6.       Based on the foregoing, Defendant Hirschbach Motor Lines, Inc., has established

by a preponderance of the evidence that removal is proper because there is complete diversity

between the parties and the amount in controversy exceeds the federal jurisdictional threshold.

        7.       For these reasons, the amount-in-controversy and diversity requirements of 28

U.S.C. § 1332(a) are met as to all parties, and the Court has original jurisdiction over this action.

                                                TIMELINESS

        8.       After Plaintiffs filed their original petition on June 10, 2021, the Harris County

district court issued a citation to Hirschbach Motor Lines, Inc. on June 10, 2021. Hirschbach Motor

Lines, Inc. was served on or around June 21, 2021. 6 Under 28 U.S.C. § 1446(b)(1), this Notice of




3
  Id. at Section III.
4
  Id. at Section II.
5
  Id. at Section VII.
6
  See Ex. D (Plaintiffs Service of Process on Defendant Hirschbach Motor Lines, Inc.).

                                                         2
        Case 4:21-cv-02218 Document 1 Filed on 07/08/21 in TXSD Page 3 of 4




Removal is therefore timely, and under 28 U.S.C. § 1446(b)(2)(A) no consent of any other party

is required.

                                       CONDITIONS PRECEDENT

         9.       Defendant has tendered the required filing fee to the Clerk of the United States

District Court for the Southern District of Texas, Houston Division, along with this Notice of

Removal. Defendant will promptly file a copy of this Notice of Removal with the Harris County

Clerk and will provide notice to Plaintiffs through their counsel of record.

         10.      Copies of all executed process, pleadings, and orders filed in state court, as well as

the docket sheet, an index of matters being filed, and list of counsel of record accompany this

notice. 7

    CONDITIONAL REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

         11.      If Plaintiffs contest this removal, Hirschbach Motor Lines, Inc. requests (1) a

hearing regarding this Court’s jurisdiction over, and the propriety of removal of, this matter; (2) the

opportunity to present evidence demonstrating the existence of federal jurisdiction and the

propriety of removal, as well as provide additional briefing on these issues; and (3) leave to

conduct limited discovery related to those matters.



                                                      Respectfully submitted,

                                                      THE FUENTES FIRM, P.C.

                                                      /s/ David Helmey
                                                      DAVID HELMEY
                                                      State Bar No. 24092504
                                                      Federal Bar No. 2790922
                                                      HAMED MORADI

7
  See 28 U.S.C. § 1446; S.D. Tex. Civ. R. 81. See also, Ex. A (Index), Ex. B (Harris County Docket Sheet), Ex. C
(Plaintiffs’ Original Petition), Ex. D (Proof of Service Citation for Hirschbach Motor Lines, Inc.), and Ex. E (List of
Counsel of Record).

                                                          3
      Case 4:21-cv-02218 Document 1 Filed on 07/08/21 in TXSD Page 4 of 4




                                             State Bar No. 24121020
                                             Federal Bar No. 3612467
                                             5507 Louetta Road, Suite A
                                             Spring, Texas 77379
                                             Telephone: (281) 378-7640
                                             Facsimile: (281) 378-7639
                                             robert@fuentesfirm.com
                                             david@fuentesfirm.com
                                             hamed@fuentesfirm.com
                                             ATTORNEYS FOR DEFENDANT
                                             HIRSCHBACK MOTOR LINES, INC.



                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the following
counsel of record through the Court’s ECF system on July 8, 2021.

       Donald G. DeSimone             ddesimone@desimonelawoffice.com
       Attorneys for Plaintiffs

                                             /s/ David Helmey
                                             DAVID HELMEY




                                                4
